DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.
Drawings
The drawings were received on April 15, 2022.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities: 	● Page 6, line 18 of the Specification as originally filed should be corrected as follows, “place by a [[drive]] frame lock 38. The frame 36 biases the shaving head(s) 27 against the flex surface 40 of”	● Page 6, line 22 of the Specification as originally filed should be corrected as follows, “heads 27 for cleaning. The [[drive]] frame lock 38 can be undone by the user to allow them to separate the”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  	Claim 1, line 12 should be corrected as follows, “wherein a [[drive]] frame lock is configured to maintain positioned of the resilient” The examiner notes the preceding objection to the claim, along with the aforementioned objections to the Specification, are intended to improve consistency of the language throughout the disclosure. Moreover, there does not appear to be any locking function related to a “drive” of the shaving unit, rather the “frame lock,” described elsewhere in the disclosure, e.g. on page 3, lines 1-6, appears to also be “configured to maintain positioning of the resilient frame relative to the at least two shaving heads.”	Should the Applicant choose to retain the recitation of “drive lock” in claim 1 as currently written, a brief explanation regarding the difference between the “drive lock” and “frame lock” would be beneficial, as the recitation of “drive lock” raises issues of clarity, as described below.	Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, 9, 12-14, 16, 17 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 11-15 recite, “wherein a drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads, said at least two shaving heads being moveable to cut the user’s hair.” This limitation has the following issues:	● Page 3, lines 4-6 of the disclosure states, “the shaving unit has a sprung frame that holds the at least four shaving heads in place with a frame lock and allows the flex surfaces of the at least four shaving units to adjust to contours of a surface being shaved by a user.” The examiner notes the “frame lock” described here appears to correspond to the function of the “drive lock” set forth in the aforementioned limitation. Subsequently on page 6, lines 22-23, the disclosure states, “[t]he drive lock 38 can be undone by the user to allow them to separate the frame 36 from the shaving heads 27 to aid in the cleaning process.” However, no further description of provided with regards to any structure that cooperates with the ‘drive lock’ in order “to maintain positioning of the resilient frame relative to the at least two shaving heads” in conjunction with said ‘drive lock.’ Does the Applicant intend for the “drive lock” and the “frame lock” to be the same structure? It is unclear what structure can and cannot be included within the scope of the “drive lock” in order to allow the drive lock to maintain positioning of the resilient frame relative to the at least two shaving heads.	● As currently written, the recitation of “drive” in “drive lock” makes the claim indefinite because it is unclear what weight should be given to the term “drive.” It is unclear if a locking function of the drive element must be included within the scope of this limitation. As such, it is unclear what structure can and cannot be included within the scope of “drive lock.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1, 6, 9, 12, 14, 16, 17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (US Publication 2013/0212885) in view of Schmitt (US Patent 9,174,349), herein referred to as Schmitt-349, and further in view of Schmitt et al (US Patent 9,027,251), herein referred to as Schmitt-251, and Okabe (US Publication 2007/0277379), as evidenced by Ohara et al (US Patent 9,364,960), herein referred to as Ohara.
Regarding Claim 1, Lyles discloses a shaving apparatus (100) comprising:
a handle (“housing,” 110) having a top surface, a bottom surface, and a grip surface (112a, 112b and peripheral end surfaces 110 extending between 112a, 112b) positioned between the top surface and the bottom surface (annotated fig. 3);	a drive unit (115, 117) including a drive (according to paragraph 0021, lines 6-8, “[t]he connection between the motor and the cutter head passes through the central hub 115 which may have an enlarged lower portion 117”); and
	a shaving unit (114) that connected to the drive unit, the shaving unit having at least two shaving heads (i.e., “[an] array of cutters 116,” paragraph 0021, lines 5-6) each being positioned in a separate, movable flex surface (each “lobe,” identified in annotated fig. 2, forms a separate and movable portion of the flex surface, wherein “[t]he cutter head 114 may be comprised of a flexible or semi-flexible material such as castable elastomer allowing the cutter heads to flex when meeting the curved surface of the head,” paragraph 0021, lines 8-11), said at least two shaving heads being moveable to cut a user's hair (paragraph 0021, lines 8-11).
    PNG
    media_image1.png
    375
    575
    media_image1.png
    Greyscale
	● Lyles fails to specifically disclose the drive unit including a drive receiver, wherein the drive unit being removably attachable to the bottom surface of the handle by a detachable connection therebetween such that a drive of the handle is received by the drive receiver. 	However, Schmitt-349 (US Patent 9,174,349) teaches it is known in the art of shaving apparatus to provide a handle (102), a drive unit (i.e. “lower base section” 512 formed by “intermediate wall” 514 and “lower housing” 518), and a shaving unit (i.e. “upper cutter portion” 505 formed by “blade carrier” 508), wherein the drive unit (512) includes a drive receiver (i.e. “drive pin” 524), and the drive unit (512, 514, 518) is removably attachable (col. 3, lines 23-38) to the bottom surface of the handle (the “socket” 204 that removably receives a portion of the drive unit is located on the “bottom surface” of the handle, see fig. 2, wherein said “bottom surface” is annotated fig. 1) such that a drive (i.e. “drive coupling” 210 of “drive shaft” 206) of the handle is received by the drive receiver (col. 3, lines 59-65) to drive the inner cutters relative to the outer cutters for cutting the user’s hair during use.  	Examiner notes that the driving unit and shaving unit of Schmitt-349 together form a “shaver head” (104) of the shaving apparatus, wherein Schmitt-349 states “the flexibility of [a] spring arm 218 [in the connection between the shaver head and the handle] is sufficient such that if the shaver 100 is dropped, for example causing the shaving head to strike a surface obliquely, the spring arm 218 will flex to the extent necessary to release the shaver head 104 from the handle 102, thus allowing the shaver head to detach from the handle 102, thereby reducing or eliminating damage thereto” (col. 4, lines 37-43), wherein the aforementioned “spring arm 218” is a part of the “drive unit” portion of the shaving head and allows the shaver head as a whole, i.e., the “shaving unit” (505, 508) and “drive unit” (512), to be removably attached to the to the bottom surface of the handle. 
    PNG
    media_image2.png
    614
    842
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Lyles with the teaching of Schmitt-349 such that the drive unit of Lyles is configured in a similar way to that of Schmitt-349 so as to be removably attachable to the bottom surface of the handle, and wherein the drive unit is provided with a drive receiver to detachably engage with a drive of the handle in order to allow the shaver head of the shaving apparatus to detach from the handle if the shaving apparatus is dropped or the user accidently strikes a surface obliquely with the shaver head during use, thereby reducing or eliminating damage thereto (Schmitt-349, col. 4, lines 34-43) and to facilitate quick reassembly of the now separated parts of the shaving apparatus after such an event to bring the shaving apparatus back into operating function. 	As mentioned above, Examiner notes that the “shaver head” is formed by the “driving unit” and the “shaving unit”, and the drive of the handle and drive receiver on the drive unit are configured to be releasable from one another when the drive unit (along with the rest of the shaver head) is separated from the handle but are otherwise rotationally locked with respect to one another when assembled in order to transmit rotary motion from the motor to the shaving heads when the shaving apparatus is in an assembled state. 	● The modified shaving apparatus of Lyles substantially disclosed above fails to include the shaving unit is removably connectable to the drive unit.	However, Schmitt-349 teaches it is known in the art of shaving apparatus for the shaving unit (505, 508) to be removably connectable to the drive unit (512, 514, 518). According to Schmitt-349, “[t]he inner cutters 502, 504 and the outer cutters 506 are supported by a blade carrier 508 [i.e. the shaving unit], which is removably coupleable to lower housing 518 [i.e. the drive unit],” col. 3, lines 1-3.  As mentioned above, the “driving unit” and “shaving unit” of Schmitt-349 together form a “shaver head” (104). Additionally, the “shaving unit” of Schmitt-349 is provided with at least two shaving heads, wherein each “shaving head” includes an “outer cutter” 506 and corresponding “inner cutters” 502, 504 positioned in a skin contacting surface 510. Moreover, Schmitt-349 teaches a hair pocket (222) is formed in the shaver head that collects hair cut by the at least one shaving head and “is defined as the space between intermediate wall 514 [of the drive unit] and blade carrier 508” (col. 4, lines 49-51).	 It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Lyles substantially disclosed above with the further teaching of Schmitt-349 such that the shaving unit is removably connectable to the drive unit, thereby forming a hair pocket within the shaver head, in order to allow “a user [to] clean, or empty, the hair pocket 222 by removing the blade carrier 508 [i.e. the shaving unit], and inverting the shaver head 104 such that the hair clippings in the hair pocket 222 fall out” (Schmitt-349, col. 4, lines 64-67), wherein the process of cleaning and/or emptying the hair pocket requires the shaving unit to be detachable from the drive unit (Schmitt-349, col. 3, lines 7-8). 	● The modified shaving apparatus of Lyles substantially disclosed above fails to disclose the shaving unit has a resilient frame underlying the movable and separate flex surface and biasing the at least two shaving heads against the movable flex surface to allow the movable flex surface to adjust to contours on a user’s body, wherein a drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads.	However, the following references provide teaching pertinent to this limitation:	First, Schmitt-349 teaches “as the outer cutters [500] glide over contours of the skin (e.g., the contours of the user’s face), the outer cutters 500 and inner cutters 502, 504 are configured to float up and down on drive shafts 520 to facilitate maintaining the outer cutters in contact with the skin” (col. 5, lines 53-57).	Second, Schmitt-251 (US Patent 9,027,251) provides further teaching it is known in the art of shaving apparatus (100) to provide a shaving unit (i.e., “cutter frame assembly” 400 formed by “lower cutter frame” 402 and “upper cutter frame” 444) with at least two shaving heads (i.e., three cutters 446, each with an outer cutter 464 and corresponding inner cutter 472, 474) positioned in a separate, movable flex surface (each of the three respective peripheral skin contacting surfaces 494 corresponding to the cutter case 448 for each of the shaving heads, i.e. the three cutters 446) with a resilient frame (lower cutter frame 402 secured to upper cutter frame 444 via fastener 450 and resiliently biased by spring 404) underlying the flex surface (figs. 2 and 8) and biasing the at least two shaving heads against the flex surface (“[w]ith the inner cutters 472 … inserted into the cutter cases 448, the outer cutters 464 are inserted into the cutter cases 448 and are seated against the inner flanges 486 [of the cutter case 448; (emphasis added)], and the buffer rings 470 are inserted into the cutter cases 448 against the outer cutters 464. Specifically, the outer cutters 464 are inserted into the cutter cases 448 such that the skin contacting surfaces 468 of the outer cutters 464 are exposed [through] the cutter cases 448 and are substantially parallel to the respective upper skin contacting surfaces 492 of the cutter cases 448,” col. 8, lines 9-18, and “the outer cutters 464 and the cutter cases (448) are permitted to float up and down via the biasing element 404 to facilitate maintaining the outer cutters 464 in contact with the skin,” col. 8, lines 57-61; wherein “biasing element 404” is associated with the resilient frame 402), and a drive lock (fastener 450) configured to maintain positioning of the resilient frame (402) relative to the at least two shaving heads (fig. 2 and col. 7, line 56 - col. 8, line 4). Regarding the fastener 450, Schmitt-251 states, “the fastener 450 is inserted through the bore 424 of the base 410, through the biasing element 404, and into the central boss 454 of the upper cutter frame 444 to fasten the lower cutter frame 402 to the upper cutter frame 444” ( col. 7, line 67 - col. 8, line 4).	Second, Okabe teaches it is known in the art of shaving apparatus with at least two shaving heads (outer cutter 14 and inner cutter 16; see figs. 1 and 2) each being positioned in a separate, moveable flex surface (i.e., the top skin-contacting surface of outer cutter frame 20, wherein “slits 50 constitute a tilt-allowing portion or means (or bend-allowing portion or means) that allows the portions surrounding the outer cutters 14 to tilt (or bend),” paragraph 0053, lines 19-22, wherein each “portion” of the outer cutter frame 20 constitutes a “separate, moveable flex surface”) to provide a resilient frame (outer cutter frame holder 52 and inner cutter holder 54) underlying the flex surface (20; “the outer cutter frame 20 is supported from below by an outer cutter frame holder 52, and this outer cutter frame holder 52 is in turn supported by an inner cutter holder 54,” paragraph 0059, lines 1-4) and biasing the at least two shaving heads (14, 16) against the flex surface (“[t]he inner cutter holder 54 is held by knob 58, which is connected to the center part 20B of the outer cutter frame 20, with the outer cutter upward pushing spring 56 in between,” paragraph 0059, lines 7-10, wherein “[t]he outer cutter frame holder 52 is, as described above, elasitically supported in the center part of the outer cutter frame 20 by the inner cutter holder 54, knob 58, and outer cutter upward pushing spring 56,” as stated in paragraph 0063, lines 14-17), wherein a drive lock (i.e. the externally threaded screw formed on the top portion of the knob 58 that is securely inserted in the outer cutter frame 20,” paragraph 0060, lines 4-7) is configured to maintain positioning of the resilient frame relative to the at least two shaving heads (paragraph 0063, lines 14-17 and shown in fig. 2).  Examiner notes the “flex surface” of Okabe is suitable for providing the shaving apparatus with “an even greater maximum angle to which the outer cutter(s) tilt relative to the shaver main body” (paragraph 0022, lines 4-6) that enables “the outer cutter(s) [to] have expanded contact surface areas relative to the skin; and thus the outer cutter utilization efficiency is high, and enhanced shaving feel is provided [by reducing the angle of tilt of the outer cutter(s) relative to the outer cutter frame],” paragraph 0022, lines 6-12).	Ohara provides additional evidence it is known in the art of shaving apparatus with a shaving unit (fig. 3) with a resilient frame (cutter pressing plate 48) releasably locked against a cutter frame (26) by screw-fastening (see fig. 3 and col. 4, lines 53-58), wherein the resilient frame (cutter pressing plate 48) “holds the cutter frame gears 46 [i.e., an inner portion of the shaving heads], and elastically pushes up the outer cutter rims 24 when the outer cutter set 4 and the inner cutter set 5 are in an assembled state” (col. 3, line 67 - col. 4, line 3). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Lyles with the teaching of Schmitt-251 and Okabe such that a resilient frame is provided below the flex surface to bias the at least two shaving heads against said flex surface and a drive lock (i.e., fastener 450 of Schmitt-251 or knob 58 with externally threaded portion of Okabe) to  maintain the position of the resilient frame relative to the at least two shaving heads in order to readily attach the resilient sub-frame to the outer frame portion of the shaving unit in order to hold the inner contents of the shaving unit relative to the flex surface of the shaving unit and within the shaving unit itself (Ohara, col. 3, line 58 - col. 4, line 3) when the shaving unit is detached from the drive unit to remove hair from the hair pocket, a procedure suggested by Schmitt-349 in col. 3, lines 7-8. Additionally, the inclusion of a drive lock allows the user to disassemble components of the shaving unit in order to replace or sharpen the outer and inner cutters of each respective shaving head when they become dull. Moreover, examiner notes all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Regarding Claim 6, the modified shaving apparatus of Lyles substantially disclosed above includes said drive unit (base 518 and intermediate wall 514 of Schmitt-349) is sealed so as to substantially prevent debris, dirt, hair trimmings, skin cells, and water from entering said drive unit (Schmitt-349, col. 5, lines 3-7). Schmitt-349 states in col. 5, lines 3-7, “the intermediate wall (514) and sealing members (224) are configured to create a substantially watertight seal with base (518) [wherein] liquid [used to clean the device] does not infiltrate the gear set 516.”	Regarding Claim 9, the modified shaving apparatus of Lyles substantially disclosed above includes each of the at least two shaving heads comprises a subhead receiver (the respective engagement portions of the inner cutters) formed therein and configured to receive corresponding subheads (Schmitt-349, 520) that are present in the drive unit (Schmitt-349, fig. 5).   	Regarding Claim 12, the modified shaving apparatus of Lyles substantially disclosed above includes said grip surface (110, 112a, 112b) extends continuously around the handle from a first side (112a) to an opposing, second side (112b) to allow a user to easily hold said apparatus (Lyles, figs. 4 and 5). Examiner notes the curved transition between the first side (112a) and second side (112b) with the interconnected peripheral ends surface 110 ensures a comfortable interface with the user’s hand.	Regarding Claim 14, the modified shaving apparatus of Lyles substantially disclosed above includes said handle (Lyles 110) has “a power source and motor related components [therein]” (Lyles, paragraph 0021, lines 2-4).	The modified shaving apparatus of Lyles substantially disclosed above fails to disclose said handle has a charge indicator configured therein.	However, Ohara teaches it is known in the art of shaving apparatus to provide a display portion (17) on the case (14) of the handle configured to have an LED lamp indicating a remaining capacity of the battery (col. 3, lines 10-14).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Lyles substantially disclosed above with the teaching of Ohara such that the handle is provided with a charge indicator in order to allow the user to know “a remaining capacity of the battery, an operation state, and the like” (Ohara, col. 3, lines 11-13), thereby allowing the user to know when it is necessary to recharge the shaving apparatus.
	Regarding Claim 16, the modified shaving apparatus of Lyles substantially disclosed above includes said shaving unit has at least three shaving heads. As shown in Schmitt-349’s fig. 1, the shaving apparatus substantially disclosed above has three shaving heads.	Regarding Claim 17, the modified shaving apparatus of Lyles substantially disclosed above includes said shaving unit has at least four shaving heads (Lyles, fig. 2). Examiner notes that shaving apparatus of this sort are known to have any suitable number of shaving heads, i.e. Lyles discloses a shaving apparatus with four shaving heads, while Ohara teaches embodiments of a shaving apparatus with two or three shaving heads, respectively. 
	Regarding Claim 26, the modified shaving apparatus of Lyles substantially disclosed above includes the grip surface (112a, 112b) is inset relative to the surrounding portions of the handle (Lyles, fig. 3). The two curvilinear side grip portions (112a, 112b) of Lyles are inset relative to the rest of the handle.
	Regarding Claim 27, the modified shaving apparatus of Lyles substantially disclosed above includes the sides of the handle are curved. The two side grip portions (112a, 112b) and the two peripheral ends surface (110) of Lyles are curved, as shown in figs. 2 and 3.
As best understood, Claims 1, 6, 9, 16, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349 in view of Schmitt-251, and further in view of Okabe, as evidenced by Ohara.	Regarding Claim 1, Schmitt-349 discloses a shaving apparatus (fig. 1) comprising:
	a handle (102) having a top surface (annotated fig. 1; the opposite side of the handle with respect to the socket 204 [see fig. 2] and power button), a bottom surface (annotated fig. 1; the side of the handle upon which the socket 204 [see fig. 2] of the head assembly mount 200 is formed), and a grip surface (112) positioned between the top surface and the bottom surface;
	a drive unit (i.e. “lower base section” 512 formed by “intermediate wall” 514 and “lower housing” 518) including a drive receiver (i.e. “drive pin” 524), the drive unit being removably attachable (as mentioned in col. 3, lines 23-38, “the shaver head assembly 104 includes a coupling 202 that allows for detachable coupling to a socket 204 of the handle 102;” wherein the “shaver head assembly 104” is formed by the separable combination of the upper cutter portion 505 and the lower base portion 512” (col. 2, lines 56-58; see also fig. 2 which shows the upper cutter portion 505 separated from the lower base section) to the bottom surface of the handle (the “socket” 204 is located on and projects from the “bottom surface” of the handle; annotated fig. 1; see also figs. 2-4) such that a drive (i.e. drive coupling, 210) of the handle is received by the drive receiver (col. 3, lines 59-65); and
	a shaving unit (i.e. “upper cutter portion” 505 formed by “blade carrier” 508) that is removably connectable to the drive unit (as mentioned in col. 3, lines 1-8, “[t]he inner cutters 502, 504 and the outer cutters 506 are supported by a blade carrier 508, which is removably coupleable to lower housing 518. [] The upper cutter section 505 is detachable from the lower base section 512, for example for cleaning;” wherein the “lower housing” 518 corresponds to the claimed “drive unit,” and the “upper cutter portion” 505 formed by the “blade carrier” 508 corresponds to the claimed “shaving unit”), the shaving unit having at least two shaving heads (the embodiment depicted in fig. 5 included three shaving heads, wherein each shaving head includes an “outer cutter” 506 and corresponding “inner cutters” 502, 504) positioned in a skin contacting surface (510), wherein said at least two shaving heads being movable to cut a user’s hair. As mentioned above, each outer cutter and corresponding inner cutters correlate to the claimed “at least two shaving heads,” wherein Schmitt states in col. 5, lines 53-57, “as the outer cutters [500] glide over contours of the skin (e.g., the contours of the user’s face), the outer cutters 500 and inner cutters 502, 504 are configured to float up and down on drive shafts 520 to facilitate maintaining the outer cutters 500 in contact with the skin.” Schmitt-349 also describes the movement of the inner cutters relative to the outer cutter to cut a user’s hair (col. 2, line 65 - col. 3, line 1).	Examiner notes that the shaving unit of Schmitt-349 appears to have a plurality of “cutter cases,” identified in annotated fig. 1, wherein a respective cutter case is provided for each shaving head. The shape and configuration of these cutter cases is similar to those present in the prior art, particularly in the references presented below in this rejection. 
    PNG
    media_image3.png
    636
    848
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    662
    661
    media_image4.png
    Greyscale
	● While Schmitt-349 states the at least two shaving heads “are configured to float up and down on drive shafts 520 to facilitate maintaining the outer cutters [506] in contact with the skin” (col. 5, lines 54-57), Schmitt-349 fails to specifically disclose the each of the at least two shaving heads of the shaving unit are positioned in a “moveable, separate flex surface.” 	However, the following references provide teaching and evidence that is pertinent to this limitation:	First, Schmitt-251 teaches it is known in the art of shaving apparatus (100) to provide a shaving unit (cutter frame assembly 400) at least two shaving heads (each of the “plurality of cutters” 446 comprises an outer cutter 464 and corresponding inner cutters 472, 474; see figs. 1 and 8) that are positioned in a flex surface (formed by skin contacting surfaces 494 of the three cutter cases 448 of the shaving heads 446).Schmitt-251 states in col. 8, lines 57-61, “[a]s the outer cutters 464 glide over contours of the skin (e.g., the contours of the user's face), the outer cutters 464 and the cutter cases 448 are permitted to float up and down via the biasing element 404 to facilitate maintaining the outer cutters 464 in contact with the skin.” Thus, it is apparent from the teaching of Schmitt-251 that each portion of the “flex surface,” constituted by the individual skin contacting surfaces (494) of the cutter cases (448), is configured to flex and move individually relative to one another, resulting in a surface of the shaving unit that is flexible and thus teaches the limitation of Claim 1. Moreover, Schmitt-251 states in col. 9, lines 1-3, “[o]ptionally, in an alternative embodiment, the outer cutters may be permitted to float within, and relative to, the cutter cases 448,” and “the head assembly 104 is permitted to float up and down within the upper receptacle 112 and/or to pivot relative to the handle housing 110 within the upper receptacle 112 in any direction about the entire circumference of the shaver head assembly” (col. 9, lines 6-10) in order to “further facilitate maintaining the skin contacting surfaces 368 of the outer cutters 464 in contact with the skin when rounding contour of the skin” (col. 9, lines 4-6). These statements suggest increased mobility of the components relative to one another is desirable and beneficial to the operational capacity of the shaving apparatus.	Second, Okabe teaches it is known in the art of shaving apparatus to provide a shaving unit (shaver head 12) removably coupled to a drive unit (i.e., the “upper part of the shaver main body” 10, wherein “shaver head 12 is detachably attached to the upper part of the shaver main body 10 or is attached to the upper part of the shaver main body 10 so that is it opened and closed,” paragraph 0042, lines 2-5), wherein the shaving unit has at least two shaving heads (“three sets of cutter units 18 each comprising … an outer cutter 14 and an inner cutter 16,” paragraph 0042, lines 6-7) positioned in a flex surface (the top skin-contacting surface of outer cutter frame 20, wherein “slits 50 constitute a tilt-allowing portion or means (or bend-allowing portion or means) that allows the portions surrounding the outer cutters 14 to tilt (or bend),” paragraph 0053, lines 19-22. This structure is suitable for providing the shaving apparatus with “an even greater maximum angle to which the outer cutter(s) tilt relative to the shaver main body” (paragraph 0022, lines 4-6) that enables “the outer cutter(s) [to] have expanded contact surface areas relative to the skin; and thus the outer cutter utilization efficiency is high, and enhanced shaving feel is provided [by reducing the angle of tilt of the outer cutter(s) relative to the outer cutter frame],” paragraph 0022, lines 6-12). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 with the teaching of Schmitt-251 and Okabe such that each of the shaving heads of Schmitt-349 (i.e., the inner cutters 502, 504 and the outer cutters 506) are positioned in a moveable, separate flex surface, i.e., the structure forming the skin contacting surface 510 of Schmitt-349 is formed by the individual cutter cases of Schmitt-251 which are configured to be movable so as to float up and down or to “flex” relative to one another, in order to allow the individual shaving heads and respective cutter cases to move independently of one another to more effectively follow the contours of the user’s face during shaving, wherein according to Schmitt-251, “[a]s the outer cutters 464 glide over contours of the skin (e.g., the contours of the user's face), the outer cutters 464 and the cutter cases 448 are permitted to float up and down via the biasing element 404 to facilitate maintaining the outer cutters 464 in contact with the skin” (col. 8, lines 57-61). Additionally, as taught by Okabe, positioning the shaving heads of Schmitt-439 in a flex surface results “an even greater maximum angle to which the outer cutter(s) tilt relative to the [the rest of the shaving apparatus]” (Okabe, paragraph 0022, lines 4-6) which enables the shaving units to “have expanded contact surface areas relative to the skin; [thereby increasing] the outer cutter utilization efficiency [and providing] enhanced shaving feel … [by reducing the angle of tilt of the outer cutter(s) of the shaving heads relative to the outer cutter frame],” (Okabe, paragraph 0022, lines 6-12).	● The modified shaving apparatus of Schmitt substantially disclosed above fails to include the shaving unit is provided a resilient frame underlying the moveable flex surface and biasing the at least two shaving heads against the flex surface, and a drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads.a separate, movable flex surface (each of the three respective peripheral skin contacting surfaces 494 corresponding to the cutter case 448 for each of the shaving heads, i.e. the three cutters 446) to be provided with a resilient frame (lower cutter frame 402 secured to upper cutter frame 444 via fastener 450 and resiliently biased by spring 404) underlying the flex surface (figs. 2 and 8) and biasing the at least two shaving heads against the flex surface (col. 8, line 57 - col. 9, line 3 and biasing the at least two shaving heads against the flex surface (“[w]ith the inner cutters 472 … inserted into the cutter cases 448, the outer cutters 464 are inserted into the cutter cases 448 and are seated against the inner flanges 486 [of the cutter case 448; (emphasis added)], and the buffer rings 470 are inserted into the cutter cases 448 against the outer cutters 464. Specifically, the outer cutters 464 are inserted into the cutter cases 448 such that the skin contacting surfaces 468 of the outer cutters 464 are exposed [through] the cutter cases 448 and are substantially parallel to the respective upper skin contacting surfaces 492 of the cutter cases 448,” col. 8, lines 9-18, and “the outer cutters 464 and the cutter cases (448) are permitted to float up and down via the biasing element 404 to facilitate maintaining the outer cutters 464 in contact with the skin,” col. 8, lines 57-61; wherein “biasing element 404” is associated with the resilient frame 402), and a drive lock (fastener 450)), and a drive lock (fastener 450 protrudes through resilient frame 402 and is received within “threaded central boss” 454; see figs. 8 and 11) configured to maintain positioning of the resilient frame (402) relative to the at least two shaving heads (fig. 2 and col. 7, line 56 - col. 8, line 4) and the at least two shaving heads being movable to cut a user’s hair (col. 8, line  57 - col. 9, line 3). 	Second, Okabe teaches it is known in the art of shaving apparatus with at least two shaving heads positioned in a flex surface (as set forth above) to provide a resilient frame (outer cutter frame holder 52 and inner cutter holder 54) underlying the flex surface (20; “the outer cutter frame 20 is supported from below by an outer cutter frame holder 52, and this outer cutter frame holder 52 is in turn supported by an inner cutter holder 54,” paragraph 0059, lines 1-4) and biasing the at least two shaving heads (outer cutters 14 and inner cutters 16) against the flex surface (“[t]he inner cutter holder 54 is held by knob 58, which is connected to the center part 20B of the outer cutter frame 20, with the outer cutter upward pushing spring 56 in between,” paragraph 0059, lines 7-10, wherein “[t]he outer cutter frame holder 52 is, as described above, elastically supported in the center part of the outer cutter frame 20 by the inner cutter holder 54, knob 58, and outer cutter upward pushing spring 56,” as stated in paragraph 0063, lines 14-17), wherein a drive lock (i.e. the externally threaded screw formed on the top portion of the knob 58 that is securely inserted in the outer cutter frame 20,” paragraph 0060, lines 4-7) is configured to maintain positioning of the resilient frame relative to the at least two shaving heads (paragraph 0063, lines 14-17). 		Ohara provides additional evidence it is known in the art of shaving apparatus with a shaving unit (fig. 3) with a resilient frame (cutter pressing plate 48) releasably locked against a cutter frame (26) by screw-fastening (see fig. 3 and col. 4, lines 53-58), wherein the resilient frame (cutter pressing plate 48) “holds the cutter frame gears 46 [i.e., an inner portion of the shaving heads], and elastically pushes up the outer cutter rims 24 when the outer cutter set 4 and the inner cutter set 5 are in an assembled state” (col. 3, line 67 - col. 4, line 3). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 with the additional teaching of Schmitt-251 and Okabe, as evidenced by Ohara, such that a resilient frame is provided below the flex surface to bias the at least two shaving heads against said flex surface and a removable drive lock (i.e. fastener 450 of Schmitt-251 or know 58 with externally threaded portion of Okabe) is provided to maintain positioning of the resilient frame relative to the at least two shaving heads in order to readily attach the resilient sub-frame to the outer frame portion of the shaving unit in order to hold the inner contents of the shaving unit relative to the flex surface of the shaving unit (Ohara, col. 3, line 58 - col. 4, line 3) when the shaving unit is detached from the drive unit to remove hair from the hair pocket (as suggested by Schmitt-349). Additionally, the inclusion of a removable drive lock allows the user to disassemble components of the shaving unit in order to replace or sharpen the outer and inner cutters of each respective shaving head when they become dull. Moreover, examiner notes all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	Regarding Claim 6, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes said drive unit (base 518 and intermediate wall 514 of Schmitt) is sealed so as to substantially prevent debris, dirt, hair trimmings, skin cells, and water from entering said drive unit (Schmitt-349, col. 5, lines 3-7). Schmitt-349 states in col. 5, lines 3-7, “the intermediate wall (514) and sealing members (224) are configured to create a substantially watertight seal with base (518) [wherein] liquid [used to clean the device] does not infiltrate the gear set 516.” 
	Regarding Claim 9, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes each of the at least two shaving heads comprises a subhead receiver (the respective engagement portions of the inner cutters) formed therein and configured to receive corresponding subheads (Schmitt-349, 520) that are present in the drive unit (Schmitt-349, fig. 5).   
	Regarding Claim 16, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes said shaving unit has at least three shaving heads. As shown in Schmitt-349’s fig. 1, the shaving apparatus substantially disclosed above has three shaving heads.	Regarding Claim 25, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the grip surface is one or more of depressible, tacky, and textured. Schmitt-349 states the grip surface (112) may include “ridges, indentations or surface roughness to enhance the user’s grip on the handle” (col. 2, lines 48-49).
	Regarding Claim 26, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the grip surface is inset relative to the surrounding portions of the handle (see Schmitt-349, fig. 1).
	Regarding Claim 27, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the sides of the handle are curved (the handle of Schmitt-349 is contoured to better fit the hand of a user).
As best understood, Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Tringali et al (US Publication 2008/0250645), herein referred to as Tringali.	Regarding Claims 2 and 4, the modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose at least one light source positioned on the bottom surface of the handle and configured to illuminate a surface shaved by a user during use of the apparatus (as per Claim 2), wherein the at least one light source comprises two light sources (as per Claim 4). 	However, Tringali teaches it is known in the art of hand-held personal hair trimming devices to provide at least one light source (four LEDs, 22) on a portion of the handle so as to illuminate the surface being shaving by a user during use of the apparatus. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmitt-349 substantially disclosed above with the teaching of Tringali such that an array of light sources (i.e. four LEDs) is provided on any reasonable surface of the device, such as the bottom surface of the handle, that illuminate the area to be shaved and the shaving surface in order to improve visibility and allow the user to utilize the device in low light conditions.
As best understood, Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Fischer et al (US Patent 8,732,964), herein referred to as Fischer. 
	Regarding Claim 7, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the bottom surface of said handle (Schmitt-349, fig. 2) has a raised collar (i.e. socket of Schmitt-349; 204) with notches (detents 400) formed therein, and wherein the drive unit has a corresponding raised wall (i.e. coupling of Schmitt-349; 202) with protrusions (Schmitt-349220) extending outwardly therefrom such that the corresponding raised wall (coupling of Schmitt-349, 202) of the drive unit is receivable within the raised collar (Schmitt-349 states in col. 3, lines 66-67, “[t]he coupling 202 is configured to be press-fit into the socket 204, as shown in fig. 3.”), and the protrusions of the raised collar engage the notches of the raised circular wall to create a detachable connection between said handle and said drive unit (Schmitt-349, col. 4, lines 29-33). 	● The modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose the raised collar on the bottom surface of said handle has protrusions extending outwardly therefrom, and the corresponding raised wall on the drive unit is a raised wall with notches formed therein such that the raised collar of the handle is receivable within the corresponding socket of the drive unit, and the protrusions of the raised collar engage the notches of the raised wall.	However, Fischer teaches it is known in the art of shaving apparatus with shaving head unit performing a shaving function to be releasably attachable to a portion of the handle, wherein the bottom surface of the portion of the handle has a raised collar (figs. 3 and 4) that has protrusions (24a, 24b) extending outwardly therefrom, and wherein the shaving head unit has a raised circular wall (33) with notches (area adjacent to embossments 34a, 34b) formed therein such that the raised collar of the handle is receivable within the raised circular wall of the shaving head unit  (fig. 7), and the protrusions of the raised collar engage the notches of the raised circular to create a detachable connection between said handle and said shaving head unit (col. 7, lines 22-28). 	Examiner notes the configuration taught by Fischer is generally a “reversed” format of the configuration disclosed by Schmitt-349. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to reverse the mounting locations of the raised collar with protrusions and the raised wall with corresponding notches, such that the raised collar and protrusions are mounted on the handle and the raised wall with corresponding notches are mounted on the drive unit since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Additionally, in light of the prior art, the reversing the location of the known elements would have yielded predictable results, wherein all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose the raised wall is a circular wall. 	However, Schmitt-349 states in col. 3, lines 51-55, “although the coupling 202 and socket 204 are shown including a hexagonal cross-sectional shape, any suitable cross-sectional shape, such as triangular, round, octagonal, rectangular, oval, other geometrical shapes or the like may be used that allow the shaver 100 to function as described.” 	Additionally, as set forth above, the coupling structure of Fischer has a generally circular shape (Fischer fig. 3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 substantially disclosed above such that the coupling and socket are formed to have a generally circular or “round” shape as an alternative to the hexagonal cross-sectional shape depicted in the drawings of Schmitt-349 as both are suggested as alternatives. Furthermore, Schmitt-349 states that some rotational movement between the drive unit and the handle may be preferable in some embodiments of the shaving apparatus (Schmitt-349, col. 5, lines 9-16) which is enabled by having a circular or round raised wall and corresponding raised collar. 	Regarding Claims 23, the modified shaving apparatus of Schmitt-349 substantially disclosed above according to the modification set forth in Claim 7 includes the protrusions of the raised collar of the handle and the notches of the raised circular wall of the drive unit. As such, the structures shown in figs. 7 and 8 are mounted on the opposite structures of the handle and the drive unit, respectively, thereby causing the handle and the drive unit to be self-aligning when the handle and drive unit are being connected (Schmitt-349, col. 3, lines 29-50).
As best understood, Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Prat-Pfister (US Design Patent D651,746).	Regarding Claim 12, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes a generally continuous surface (the exterior of Schmitt’s handle) that extends around the handle (Schmitt-349, fig. 1).	The modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose specifically disclose said grip surface (Schmitt-349, 112) extends continuously around the handle from a first side to an opposing, second side to allow a user to easily hold said apparatus.	However, Prat-Pfister teaches it is known in the art of shaving apparats to provide a handle that has a grip surface (annotated fig. 4) that extends continuously around the handle from a first side to an opposing, second side (annotated fig. 3) in order to increase the surface area of the grip surface, thereby making the handle easier to hold and operate.         
    PNG
    media_image5.png
    565
    688
    media_image5.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 substantially disclosed above such that the handle has an alternative shape including a continuous grip surface in order to enable a user with impaired motor skills to more easily grasp and use the shaving apparatus.
As best understood, Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Rodriguez (US Publication 2014/0130642).	Regarding Claim 13, the modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose said handle has a charging port configured therein.	However, Rodriguez teaches it is known in the art of rechargeable personal care devices to provide the handle of the device with a charging port (103) configured therein (paragraph 0045).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmitt-349 substantially disclosed above with the teaching of Rodriguez such that the handle has a charging port in order to enable the user to easily connect a charging cable to recharge the rechargeable battery when the battery runs out of power to operate the device.
	Regarding Claim 14, the modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose said handle has a charge indicator configured therein.  	However, Rodriguez teaches it is known in the art of rechargeable personal care devices to provide said handle has a charge indicator LED (109) that is separate from a low battery indicator LED (108).	Additionally, Ohara teaches it is known in the art of shaving apparatus to provide a display portion (17) on the case (14) of the handle configured to have an LED lamp indicating a remaining capacity of the battery (col. 3, lines 10-14).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmitt-349 substantially disclosed above with the teaching of Rodriguez and Ohara such that the handle is provided with a charge indicator in order to allow the user to know the status of the charge when the device is plugged in (Rodriguez, paragraph 0045, lines 8-10).
As best understood, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Sterk et al (US Patent 5,625,950), herein referred to as Sterk.
	Regarding Claim 17, the modified shaving apparatus of Schmitt-349 substantially disclosed above fails to specifically disclose said shaving unit has at least four shaving heads.  	However, Sterk teaches it is known in the art of shaving apparatus to provide the shaving unit has at least four shaving heads (fig. 11 shows two shaving heads, fig. 12 shows three shaving heads and fig. 13 shows four shaving heads).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmitt-349 substantially disclosed above with the teaching of Sterk such that the shaving unit has at least four shaving heads in order to increase the surface area of the cutting elements of the shaving head, thereby increasing the area of skin that can be operated upon at any given moment during use of the device.
As best understood, Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Fischer and Wind (US Publication 2016/0101529).
	The modified shaving apparatus of Schmitt-349 substantially disclosed above according to the modification set forth in Claim 7 includes the protrusions of the raised collar of the handle and the notches of the raised circular wall of the drive unit. As such, the structures shown in figs. 7 and 8 are mounted on the opposite structures of the handle and the drive unit, respectively. 
	Regarding Claim 22, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the raised collar of the handle has four protrusions (annotated fig. 7 of Schmitt) and the raised circular of the drive unit has four notches (annotated fig. 8 of Schmitt) such that the drive unit is attachable to the handle in a functioning alignment in any of two possible positions. Schmitt states in col. 3, lines 47-50, “the shaver head 104 may be rotated 180 degrees, such that the single cutter is proximate the second end 108 and two of the cutters face the first end 106.” Examiner notes that Schmitt states, with respect to the embodiment depicted in the drawings, on col. 3, lines 39-44, “the coupling 202 and socket 404 each have a hexagonal cross section (i.e., when viewed along a central axis defined by the driveshaft 206), allowing the shaver head 202 to attach to the socket in at least two positions, for example in increments of 60 degrees, such as 180 degrees.” This seems to suggest there could be more than two suitable orientations (i.e. for a total of six orientations), but given the specific geometry of the protrusions and notches, the shaving assembly is limited to two assembly orientation.
    PNG
    media_image6.png
    410
    628
    media_image6.png
    Greyscale
	The modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose the drive unit is attachable to the handle in a functioning alignment in any of four possible positions.	However, Wind teaches it is known in the art of shaving apparatus to provide a coupling structure with similar raised collar and raised wall portions formed with corresponding protrusions and notches enabling the shaving head and or drive unit of the shaving apparatus to be attachable to the handle “in two or more different orientations with respect to each other, wherein in each orientation the coupling elements are correctly coupled to each other” (paragraph 0083, lines 3-6). Examiner notes this configuration requires the utilization of the proper “shape, dimensions and locations of the protrusions and recesses of the coupling elements [to] be coupled to each other” (paragraph 0083, lines 1-3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 substantially disclosed above such that the “shape, dimensions and locations of the protrusions and recesses of the coupling elements [to] be coupled to each other” (Wind, paragraph 0083, lines 1-3) are formed so as to provide a functioning alignment in any of four possible positions in order to increase the flexibility in which the user can position the shaving unit and driving unit together relative to the handle.
As best understood, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Gajria et al (US Publication 2013/0291390), herein referred to as Gajria.	Regarding Claim 24, the modified shaving apparatus of Schmitt-349 substantially disclosed above fail to disclose the grip surface comprises a silicone material.	However, Gajria teaches it is known in the art of shaving apparatus to provide a grip surface (120) on a handle of a shaving apparatus that is made from silicone (paragraph 0015, lines 13-14).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the handle of the shaving apparatus of Schmitt-349 substantially disclosed above with the teaching of Gajria such that the grip surface is formed from silicone in order to “provide desirable haptic properties for a user” (Gajria, paragraph 0015, lines 21-22), wherein “such a [material] may be more comfortable and secure during shaving” (Gajria, paragraph 0015, lines 22-23), thereby improving the “ease of maneuverability and use” (Gajria, paragraph 0015, lines 24-25).
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 	On page 10, lines 10-14, the Applicant argues, “paragraph [0021], lines 8-11 of Lyles does not disclose that the shaving heads are positioned in a separate movable flex surface with a resilient frame underlying the movable flex surface and biasing the at least two shaving heads against the movable flex surface to allow the movable flex surface to adjust to contours on a user’s body.” 	The examiner generally agrees that Lyles does not disclose “a resilient frame underlying the movable flex surface and biasing the at least two shaving heads against the movable flex surface.” However, Lyles does not disclose this feature, and the rejection relies upon the teaching of the subsequent references employed in the rejection to show it is obvious to one of ordinary skill in the art for such features to be incorporated in a shaving apparatus like that of Lyles.	With respect to the remainder of the aforementioned argument, the Applicant states, “[i]nstead, paragraph [0021] of Lyles refers to the cutter head 113 as being a flexible or semi-flexible material that allows the cutter heads to flex when meeting the curved surface of the head. The cutters 116 are shown being integral with the cutter head 114. Thus, Lyles refers only to the cutter heads flexing, and not the array of cutters 116 being biased against the flex surface.”	The examiner respectfully disagrees. It appears as though the Applicant is interpreting the Lyles reference to suggest the cutter heads (116) themselves flex. However, this is inaccurate with regards to the state of the art. Generally, the cutters, i.e., “at least one rotating or oscillating cutter or [each cutter in an] array of cutters 116,” paragraph 0021, lines 5-6, are a rigid structure that is mounted in or on a flexible or movable structure that allows the “at least one rotating... cutter or array of cutters” to move relative to the shaving unit or handle, in the case of a shaving apparatus with one rotating cutter, or to move relative to each other, in the case of a shaving apparatus with an array of cutters. 	With respect to the rejection set forth above, the shaving apparatus of Lyles discloses a plurality of rotating cutters (there are four cutters shown in fig. 2 of Lyles) mounted in the cutter head (114), wherein the cutter head itself is formed “of a flexible or semi-flexible material … allowing the cutter heads to flex when meeting the curved surface of the head” (paragraph 0021, lines 8-11). Contrary to the Applicant’s assertion, the outer cutter of the shaving head themselves do not flex, as they are a substantially rigid structure intended to cooperate with an inner rotary cutter driven by the “power source and motor related components” (paragraph 0021, lines 3-4). If the cutter heads did flex, there would be high levels of friction and binding between the inner rotary cutter and the outer cutter of each cutter head. Rather, each cutter (i.e. shaving head) is positioned in a separate “lobe” or portion of the cutter head (114), wherein each portion of the cutter head is configured to be flexible (due to the material from which it is made) and movable relative to the other portions of the cutter head and the respective cutters positioned therein, thereby facilitating “the cutter heads to flex [relative to one another] when meeting the curved surface of the head” (emphasis added).	On page 10, lines 19-25, the Applicant argues, “Schmitt ‘349, Schmitt ‘251, Okabe and Ohara fail to cute this deficiency in Lyles, as each of these references also fail to provide any disclosure for a shaving unit that is removably connectable to the drive unit, the shaving unit having at least two shaving heads each being positioned in a separate movable flex surface with a resilient frame underlying the movable surface and biasing the at least two shaving heads against the movable flex surface to allow the movable flex surface to adjust to contours on a user’s body…”	The examiner respectfully disagrees. Each one of these limitations is separately addressed above in each of the respective rejections, wherein Schmitt ‘349, Schmitt ‘251, Okabe and Ohara are utilized to teach that these features are known in the art and how it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Lyles to incorporate said structures because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	On page 11, lines 2-3 of the Remarks, the Applicant states, “[the] Applicant has previously pointed out the failures of Schmitt ’349, Schmitt ’251, Okabe and Ohara in relation to claim 1.”	As best understood, this statement appears to be referring to the arguments set forth in the Appeal Brief filed on November 5, 2021. 	For a response to these arguments, the examiner directs the Applicant attention to the Response to Arguments set forth in the Final Rejection dated February 16, 2022. Moreover, the examiner has updated the rejections above with respect to the newly amended claim language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 8, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/08/2022